Case: 08-31186     Document: 00511579524         Page: 1     Date Filed: 08/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2011
                                     No. 08-31186
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HENRY WILLIAMS III, also known as Hen,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CR-224-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Henry Williams III has moved for
leave to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).
Williams has not filed a response. Counsel fails to adequately address the sole
issue on appeal: whether Williams’s career offender status precluded his
receiving a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Nevertheless,
the appeal is patently frivolous. See United States v. Anderson, 591 F.3d 789,
790-91 (5th Cir. 2009). The motion for leave to withdraw is GRANTED, counsel

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 08-31186   Document: 00511579524   Page: 2   Date Filed: 08/22/2011

                              No. 08-31186

is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                    2